Title: To Benjamin Franklin from Jane Mecom, 27 July 1779
From: Mecom, Jane
To: Franklin, Benjamin


Dear Brother
warwick 27—July 1779
I have after a long year recved yr kind leter of nov 26—1778 wherin you like yr self do all for me that the most Affectionat Brother can be desiered or Expected to do, & tho I feel my self full of gratitude for yr Generousity, the conclution of yr leter Affectes me more; where you say you wish we may spend our last days togather. O my Dear Brother if this could be Accomplished it would give me more Joy than any thing on this side Heaven could posably do; I feel the want of suitable conversation I have but litle hear, I think I could Asume more freedom with you now & convence you of my affection for you I have had time to Reflect & see my Error in that Respect, I Suffered my Defidence & the Awe of yr Superiority to prevent the femiliarity I might have taken with you & ought, & yr kindnes to me might have convenced me would be acceptable; but it is hard overcomeing a natural propensity, & Difedence is mine—
I was in a few months after I wrote you the leter to which yrs is the ansure Relived of my Distres as I have since Informed you, that if any of my leters to you must be lost I wishd it might be that as I knew it must give you pain, but as you have recd that I am not out of hope the rest or at least some of them have since come to yr hand tho those I have wrote by perticular persons who have desiered to be Introdused to yr Notice I have wrot in a hurry & comonly Just after a long won containing all the perticulars I wishd. to Inform you of, that it is likely the most Insignificant have reached you & the others are lost.
I recd a Leter from mr Beach Latly he says they have had no leter from you or there son above a year the Last from Temple & that was dated in November his was June 22d they were all well then Jonathan Williams Expected but not Arived.
It is a very hapy circumstance that you Injoy yr helth so perfectly it is a Blesing vouchsaifed to me also Exept some trifeling Interuption & that but sildom which I a good deal atribute to my observation of yr former Admonitions respecting fresh Air & diet for whatever you may think, Every hint of yrs apeared of two much consequence to me to be neglected or forgoten as I all ways knew Everything you said had a meaning.
The few friends I have hear flock about me when I recve a leter & are much disopointed that they contain no Politicks, I tell them you Dare not trust a woman Politicks, & prehaps that is the truth but if there is any thing we could not posable misconstru or do mischief by knowing from you, it will Gratife us mightly if you add a litle to yr future kind leters.
Mr Collas met a man in the street & sent my leter I have had no line from or His wife so do not know his Inclination concerning the crown soap but shall as soon as posable make some to send to you but fear whether that can be till the new wax comes in for I have tryd shops & aquaintance hear & can not procure any, the country people put it in to there sumer candles, I have desiered cousen Williams to try to pick up a litle in the shops there, & shall try at provedence, I am sorry to be deprived of the pleasure of gratifieng you, but my power was allways small tho my will is good. Yr Friends Greene are well & He gives satisfaction in His Office, they have boath writen to you since the date of yrs to me. They are happy to hear of your helth & suckses, My Grandson & Daughter send there Duty to you— They are a happy cople have won child calld. Sally, he is a sensable & very Industrous man & she a very good wife, boath treet me very kindly, & I beleve I am as happy as it is common for a human being, what is otherways may proceed from my own Impatience.
That God may Grant what you hope for in the conclution of yr leter is the prayer of yr affectionat sister—
Jane mecom
 
Addressed: For Dr Franklin
